IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

 

AT KNOXVILLE
ANDREW McKEVITZ, )
Plaintiff,
V. Case No. 3:18-cv-00132
SILVER CITY RESOURCES, INC. : JURY DEMAND
Defendant.

PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS
COMES NOW, Andrew McKevitz, through counsel, to file this response to
Defendant’s Motion to Dismiss, and states as follows:

I. INTRODUCTION

1. Plaintiff Andrew McKevitz received numerous telephone solicitations
on numerous occasions stating that the callers were Defendant Silver
City Resources, Inc. The original Complaint, Amended Complaint and
Second Amended Complaint factually alleged such calls with specific
dates,

2. The abovementioned telephone calls received by Mr. McKevitz utilized
electronic recordings. The complaints filed clearly alleged that Mr.

McKevitz heard prerecorded voices.

1

Case 3:18-cv-00132-PLR-HBG Document 13 Filed 11/08/18 Page 1of8 PagelD #: 55
3. The abovementioned complaints clearly stated that the legal basis for
bringing this lawsuit were violations of the Telephone Consumer
Protection Act (“TCPA”) when applied to the abovementioned facts,

4. Defendant’s Motion to Dismiss for failure to state a claim upon which
relive can be granted is based upon the incorrect analysis that Plaintiff
merely recited legal conclusions in the complaint. Thus, this Honorable
Court should deny the Motion to Dismiss and require the Defendant to
timely file an answer to the Second Amended Complaint.

Ii. LEGAL STANDARDS

5. Plaintiff agrees with the legal standard enumerated in the Motion to
Dismiss section Il. LEGAL STANDARDS A. Standard For
Dismissal For Failure To State A Claim Upon Which Relief Can Be
Granted. Therefore, Plaintiff shall not state again.

6. Plaintiff disagrees with the legal standard that Defendant enumerated in
section I. LEGAL STANDARDS B. Standard For Dismissal For
Failure To State A Claim Upon Which Relief Can Be Granted —
Failure of the Plaintiff to Establish Standing. The TCPA violations
alleged by the Plaintiff do not require an actual injury-in-fact. The
Plaintiff must merely prove elements enumerated in 47 U.S.C. § 227 et

seq. in order to receive Statutory damages.

2

Case 3:18-cv-00132-PLR-HBG Document 13 Filed 11/08/18 Page 2o0f8 PagelD #: 56
7. Spokeo vs. Robins, 136 S.Ct. 1540 (2016) is inapplicable to the TCPA
and this lawsuit. The case involved the Fair Credit Reporting Act of
1970, not the TCPA.

8. Therefore, this Honorable Court should not utilize any injury-in-fact
standard in order to determine Standing in this matter. The allegations
of TCPA violations are sufficient for standing.

If. ARGUMENT AND AUTHORITIES
A. Defendant is incorrect in its allegations that McKevitz had not
adequately pled a TCPA Claim with respect to “Robocalls.”

9. Mr. McKevitz clearly stated in the Second Amended Complaint the
factual basis for the TCPA violations.

10.Second Am. Compl. at 3 {| 11 states that “[o]n or about May 20, 2014,
Mr. McKevitz received an unsolicited robocall from Defendant to his
wireless telephone in Tennessee.” In this paragraph, Mr. McKevitz is
factually stating that he received his first telephone call from Defendant
and that the telephone call received was a recorded message that’s
called a “robocall.” The term “robocall” was defined in Second Am.
Compl. at 2 4 5.

11. Second Am. Compl. at 3 {| 12 listed 6 additional occasions that Mr.

McKevitz received similar telephone calls from the Defendant.

3

Case 3:18-cv-00132-PLR-HBG Document 13 Filed 11/08/18 Page 3o0f8 PagelD #: 57
12.Although paragraphs 11 and 12 did not specify that the calls were
telephone solicitations, Mr. McKevitz cleared stated in Second Am.
Compl. at 2 { 6 that the calls received from the Defendant were for
telemarketing.

13.Throughout the Second Amended Complaint, Mr. McKevitz also linked
the factual basis with the TCPA in order to show the legal basis of
violations by the Defendant. Therefore, this Honorable Court should
deny the Motion to Dismiss because Mr. McKevitz adequately provided
a factual basis to support the TCPA violation.
B. Mr. McKevitz adequately pled the TCPA claim for additional

damages based upon Subscriber Privacy Rights.

14.Mr. McKevitz listed his telephone number on the National-Do-Not-Call
list long before the Defendant made its first telemarketing call to his
number on May 20, 2014.

15.Defendant had the opportunity to access the list in order to ensure that it
does not to make telemarketing calls to listed numbers, including Mr.
McKevitz.

16.Whether or not the Defendant either did not access the list or ignored
Mr. McKevitz’s listing on the National-Do-Not-Call list is of no

consequence. The fact remains that the Defendant made numerous

4

Case 3:18-cv-00132-PLR-HBG Document 13 Filed 11/08/18 Page 4of8 PagelD #: 58
telemarketing calls to Mr. McKevitz’s telephone number in violation of
the TCPA.

17.In addition, it can be reasonably inferred from the fact that the
Defendant called Mr. McKevitz 7 times that the it obviously did not
establish reasonable practices to prevent solicitation which is a defense
under 47 U.S.C. § 227(c)(5\(C). What reasonable practices, in any,
failed as evidenced by the 7 telemarketing calls received by Mr.
McKevitz.

18.This Honorable Court should deny Defendant’s Motion to Dismiss
because Mr. McKevitz adequately pled to facts that support TCPA
Subscriber Privacy Rights allegations.

IV. THREATS OF RULE 11 SANCTIONS

19.Plaintiff’s attorney Stephen H. Byrd has made efforts to rectify any and
all concerns regarding the complaint brought forth by Defendant’s
attorney James H. Snyder, Jr. The complaint has been amended twice
by the Plaintiff in order to avoid the Defendant filing a Motion to
Dismiss.

20.Understandable, it is attorney Snyder’s tactic to attempt to defeat the

Plaintiff in this lawsuit as quickly as possible. As this Honorable Court

5

Case 3:18-cv-00132-PLR-HBG Document 13 Filed 11/08/18 Page 5of8 PagelD #: 59
knows, a Motion to Dismiss is one of the tools availed to defense
counsel pursuant to the Federal Rules of Civil Procedure.

21.It’s the opinion of Plaintiff's counsel that upon reading the Second
Amended Complaint and this Response to the Motion to Dismiss, this
Honorable Court should deny the Motion to Dismiss; however, in no
way should the Second Amended Complaint be considered frivolous,
particularly when it lists numerous dates of telemarketing calls.

22.Attorney Byrd received the following email from attorney Snyder
threatening to file a F.R.C.P. Rule 11 motion for sanctions if I did not
dismiss this case (Exhibit 1). Obviously, this is a defense tactic of
attorney Snyder in order to scare me into dismissing this lawsuit.

23.Attorney Byrd considers attorney Snyder’s actions inappropriate and
potentially a desperate attempt to have this case dismissed because
attorney Snyder knows that his client is in fact in violation of the
TCPA.

Vv. CONCLUSION

24. Mr. McKevitz has adequately provided facts in the Second Amended

Complaint that the Defendant violated the TCPA in numerous ways and

on numerous occasions.

6

Case 3:18-cv-00132-PLR-HBG Document 13 Filed 11/08/18 Page 6of8 PagelD #: 60
25.In addition, the Second Amended Complaint is not remotely a violation
of the standard set forth in F.R.C.P. 11 in any way. This Honorable
Court should deny Defendant’s Motion to Dismiss and require the
Defendant to timely file an answer.

Respectfully submitted this 8" day of November, 2018.

Stl VEY

Stephen H. Byrd (BPR 4030014)
9051 Executive Park Drive, Suite 200
Knoxville, TN 37923

865-250-1968
BunkyByrd@gmail.com

Attorney for Plaintiff

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true and exact copy of the foregoing
has been properly served via CM/ECF system, U.S. Mail, postage prepaid, e-mail,
or hand delivered upon the following:
James H. Snyder, Jr. (BPR # 013422)

345 South Hall Road
Alcoa, Tennessee 37701

This the 8" day of November, 2018.

high DES y

Stephen H. Byrd

7

Case 3:18-cv-00132-PLR-HBG Document 13 Filed 11/08/18 Page 7of8 PagelD #: 61
11/8/2018

M Gmail

Silver City

1 message x
Jim Snyder <snyder@lawpractice.net>
To: "Stephen H. Bunky Byrd" <bunkybyrd@gmail.com>

 

Dear Stephen:

| wanted to give you and your client an opportunity to
correspondence.

Within the Memorandum in support of the Motion to D

bt 1 .

Gmail - Silver City

Stephen H. Bunky Byrd <bunkybyrd@gmail.com>

 

 

Tue, Nov 6, 2018 at 5:57 PM

review the motion to dismiss which | filed last week before further

ismiss there are several reasons for the court to dismiss the case.

Additionally, not only is the complaint defective, it is factually inaccurate. | have not even begun to establish this within
the record but as we discussed, my client not only does not use an automatic dialing system, it has a very carefully
maintained system designed to comply with all relevant laws.

Prior to preparing and filing a Rule 11 motion, and

consistent with the advisory comments to the rule, | wanted to offer an
opportunity for your client dismiss his action and to pay my fees and the court costs. Obviously, the legal expense of the

Rule 11 motion will increase my fee and the court costs. This is not intended as a substitute for the filing of a formal

motion but will allow your client to avoid the additional

legal expense associated with the motion.

| anticipate it will be early next week before | will file the Rule 11 motion, though it is likely | will work on it this weekend.
Obviously, it will not be prosecuted for 21 days from filing.

lf your client is unwilling to dismiss the case, | suggest we look at getting a hearing date as soon after the 21-day safe-
harbor period as possible (realistically probably mid-January).

Sincerely,

Jim Snyder

Law Office of James H. Snyder, Jr.
345 South Hall Road

Alcoa, Tennessee 37701

(865) 981-4966

http://www.lawpractice.net

htips://mail. gbo@S ComnrkM MID Ro sarah IBS DO Gl

ment 13 Filed 11/08/18 Page 8of8 PagelD #: 62
permthid=thread-f%3A 1616427 138689827048&simpl=msg-f%3A 16164271386...

1/1
